IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 98-20405


ALVY T McQUEEN,
                                             Plaintiff-Appellant,

                                versus

UNITED STATES OF AMERICA;
NANCY K JOHNSON; SUSIE M WONG;
MARK W HUGHES,

                                         Defendants-Appellees.
*****************************************************************’
                           No. 98-20451

ALVY T McQUEEN,
                                             Plaintiff - Appellant,

                                versus

UNITED STATES OF AMERICA;
UNITED STATES DEPARTMENT OF JUSTICE;
SUSIE M WONG; MARK W HUGHES;
NANCY K JOHNSON, Magistrate Judge
                                             Defendants - Appellees.


          Appeal from the United States District Court
               for the Southern District of Texas
                  (CA-95-H-1453 & H-91-CV-329)

                             March 4, 1999

Before HIGGINBOTHAM, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     AFFIRMED.    See 5th Cir. R. 47.6.




    *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.